UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21719 INVESTMENT MANAGERS SERIES TRUST (Exact name of registrant as specified in charter) 803 W. Michigan Street Milwaukee, WI 53233 (Address of principal executive offices) (Zip code) Constance Dye Shannon UMB Fund Services, Inc. 803 West Michigan Street Milwaukee, WI 53233 (Name and address of agent for service) Registrant’s telephone number, including area code: (414)299-2295 Date of fiscal year end: November 30 Date of reporting period:August 31,2013 Item 1. Schedule of Investments. Zacks All-Cap Core Fund SCHEDULE OF INVESTMENTS As of August 31, 2013 (Unaudited) Number of Shares Value COMMON STOCKS – 97.2% BASIC MATERIALS – 2.0% Monsanto Co. $ PPG Industries, Inc. COMMUNICATIONS – 14.3% AT&T, Inc. Ciena Corp.* Cisco Systems, Inc. Corning, Inc. eBay, Inc.* Google, Inc. - Class A* IAC/InterActiveCorp NICE Systems Ltd. - ADR Splunk, Inc.* Time Warner, Inc. Verizon Communications, Inc. Walt Disney Co. CONSUMER, CYCLICAL – 12.6% Brinker International, Inc. Delta Air Lines, Inc. Gap, Inc. GNC Holdings, Inc. - Class A Hanesbrands, Inc. Home Depot, Inc. Lear Corp. Macy's, Inc. MDC Holdings, Inc. Michael Kors Holdings Ltd.* Nu Skin Enterprises, Inc. - Class A Wal-Mart Stores, Inc. CONSUMER, NON-CYCLICAL – 23.6% Actavis, Inc.* Aetna, Inc. Amgen, Inc. Cintas Corp. Colgate-Palmolive Co. General Mills, Inc. Genpact Ltd. Gilead Sciences, Inc.* Hain Celestial Group, Inc.* Hanger, Inc.* Zacks All-Cap Core Fund SCHEDULE OF INVESTMENTS – Continued As of August 31, 2013 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) CONSUMER, NON-CYCLICAL (Continued) Hershey Co. $ Johnson & Johnson Kimberly-Clark Corp. Kroger Co. McCormick & Co., Inc. McKesson Corp. PepsiCo, Inc. Perrigo Co. Sanofi - ADR Teva Pharmaceutical Industries Ltd. - ADR Tyson Foods, Inc. - Class A ENERGY – 8.7% Chevron Corp. Clean Energy Fuels Corp.* Ensco PLC - Class A Exxon Mobil Corp. Marathon Oil Corp. Royal Dutch Shell PLC - ADR Schlumberger Ltd. FINANCIAL – 15.7% Allstate Corp. American Express Co. BlackRock, Inc. Citigroup, Inc. East West Bancorp, Inc. Goldman Sachs Group, Inc. Hospitality Properties Trust - REIT Jones Lang LaSalle, Inc. Marsh & McLennan Cos., Inc. Popular, Inc.* Prudential Financial, Inc. Rayonier, Inc. - REIT Travelers Cos., Inc. U.S. Bancorp Wells Fargo & Co. INDUSTRIAL – 8.5% A.O. Smith Corp. Applied Industrial Technologies, Inc. FEI Co. Zacks All-Cap Core Fund SCHEDULE OF INVESTMENTS – Continued As of August 31, 2013 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) INDUSTRIAL (Continued) Flowserve Corp. $ Honeywell International, Inc. Hubbell, Inc. - Class B Middleby Corp.* Snap-on, Inc. United Parcel Service, Inc. - Class B Wabtec Corp. TECHNOLOGY – 8.9% 3D Systems Corp.* Citrix Systems, Inc.* EMC Corp Intel Corp. International Business Machines Corp. Lam Research Corp.* Power Integrations, Inc. QUALCOMM, Inc. SanDisk Corp. Xilinx, Inc. UTILITIES – 2.9% American States Water Co. California Water Service Group Northeast Utilities Westar Energy, Inc. TOTAL COMMON STOCKS (Cost $29,090,556) MUTUAL FUNDS – 0.4% FINANCIAL – 0.4% Ares Capital Corp. TOTAL MUTUAL FUNDS (Cost $139,206) Zacks All-Cap Core Fund SCHEDULE OF INVESTMENTS – Continued As of August 31, 2013 (Unaudited) Principal Amount SHORT-TERM INVESTMENTS – 1.7% $ UMB Money Market Fiduciary, 0.01%1 TOTAL SHORT-TERM INVESTMENTS (Cost $602,814) TOTAL INVESTMENTS – 99.3% (Cost $29,832,576) $ Other Assets in Excess of Liabilities – 0.7% TOTAL NET ASSETS – 100.0% $ ADR – American Depository Receipt PLC – Public Limited Company REIT – Real Estate Investment Trust * Non-income producing security. 1 The rate is the annualized seven-day yield at period end. See accompanying Notes to Schedules of Investments Zacks Market Neutral Fund SCHEDULE OF INVESTMENTS As of August 31, 2013 (Unaudited) Number of Shares Value COMMON STOCKS – 97.1% BASIC MATERIALS – 2.0% Eastman Chemical Co.1 $ COMMUNICATIONS – 8.7% AT&T, Inc.1 Cisco Systems, Inc.1 Google, Inc. - Class A* 1 Symantec Corp.1 Time Warner, Inc.1 Vodafone Group PLC - ADR1 CONSUMER, CYCLICAL – 20.8% Cheesecake Factory, Inc. Cinemark Holdings, Inc.1 DSW, Inc. - Class A Gap, Inc. Lennar Corp. - Class A1 Lowe's Cos., Inc.1 Macy's, Inc.1 Polaris Industries, Inc.1 TJX Cos., Inc.1 Tractor Supply Co.1 UniFirst Corp.1 VF Corp.1 W.W. Grainger, Inc.1 Wal-Mart Stores, Inc. Whirlpool Corp.1 CONSUMER, NON-CYCLICAL – 29.0% Abbott Laboratories1 Amgen, Inc.1 Bio-Rad Laboratories, Inc. - Class A* 1 Campbell Soup Co.1 Deluxe Corp.1 Genpact Ltd.1 Green Mountain Coffee Roasters, Inc.* 1 Hain Celestial Group, Inc.* 1 Hershey Co.1 Jazz Pharmaceuticals PLC* Johnson & Johnson1 Kroger Co.1 McKesson Corp.1 On Assignment, Inc.* PepsiCo, Inc.1 Zacks Market Neutral Fund SCHEDULE OF INVESTMENTS – Continued As of August 31, 2013 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) CONSUMER, NON-CYCLICAL (Continued) Salix Pharmaceuticals Ltd.* 1 $ Sanofi - ADR1 Teva Pharmaceutical Industries Ltd. - ADR1 Total System Services, Inc.1 Towers Watson & Co. - Class A Tyson Foods, Inc. - Class A1 UnitedHealth Group, Inc.1 VCA Antech, Inc.* 1 West Pharmaceutical Services, Inc.1 FINANCIAL – 4.4% Hospitality Properties Trust - REIT1 Rayonier, Inc. - REIT1 U.S. Bancorp1 INDUSTRIAL – 19.5% Granite Construction, Inc.1 Honeywell International, Inc.1 Hubbell, Inc. - Class B IDEX Corp.1 Kirby Corp.* 1 Leggett & Platt, Inc.1 Methode Electronics, Inc. Packaging Corp. of America1 Snap-on, Inc.1 Teledyne Technologies, Inc.* 1 Textainer Group Holdings Ltd.1 Thermo Fisher Scientific, Inc.1 Union Pacific Corp.1 United Parcel Service, Inc. - Class B1 United Technologies Corp.1 TECHNOLOGY – 11.2% Broadridge Financial Solutions, Inc.1 Check Point Software Technologies Ltd.* 1 Citrix Systems, Inc.* 1 EMC Corp.1 Intel Corp.1 International Business Machines Corp.1 Pegasystems, Inc. QUALCOMM, Inc.1 Zacks Market Neutral Fund SCHEDULE OF INVESTMENTS – Continued As of August 31, 2013 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) TECHNOLOGY (Continued) Synopsys, Inc.* 1 $ UTILITIES – 1.5% NorthWestern Corp.1 TOTAL COMMON STOCKS (Cost $16,171,921) Principal Amount SHORT-TERM INVESTMENTS – 3.2% $ UMB Money Market Fiduciary, 0.01%2 TOTAL SHORT-TERM INVESTMENTS (Cost $644,788) TOTAL INVESTMENTS – 100.3% (Cost $16,816,709) Liabilities in Excess of Other Assets – (0.3)% ) TOTAL NET ASSETS – 100.0% $ Number of Shares SECURITIES SOLD SHORT – 96.5% COMMON STOCKS – 93.3% BASIC MATERIALS – 3.6% ) Ashland, Inc. ) ) Cameco Corp. ) ) Domtar Corp. ) ) COMMUNICATIONS – 7.3% ) America Movil S.A.B. de C.V. - ADR ) ) Harris Corp. ) ) Motorola Solutions, Inc. ) ) Telefonica S.A. - ADR* ) ) Thomson Reuters Corp. ) ) VeriSign, Inc.* ) ) Windstream Corp. ) ) CONSUMER, CYCLICAL – 21.1% ) AutoZone, Inc.* ) ) Boyd Gaming Corp.* ) ) Carnival Corp. ) Zacks Market Neutral Fund SCHEDULE OF INVESTMENTS – Continued As of August 31, 2013 (Unaudited) Number of Shares Value SECURITIES SOLD SHORT (Continued) COMMON STOCKS (Continued) CONSUMER, CYCLICAL (Continued) ) Cash America International, Inc. $ ) ) Chipotle Mexican Grill, Inc.* ) ) Deckers Outdoor Corp.* ) ) Family Dollar Stores, Inc. ) ) Fastenal Co. ) ) Finish Line, Inc. - Class A ) ) Kohl's Corp. ) ) Lululemon Athletica, Inc.* ) ) Nordstrom, Inc. ) ) NVR, Inc.* ) ) Owens & Minor, Inc. ) ) PetMed Express, Inc. ) ) Pinnacle Entertainment, Inc.* ) ) Vitamin Shoppe, Inc.* ) ) CONSUMER, NON-CYCLICAL – 29.0% ) Abaxis, Inc. ) ) ADT Corp. ) ) AstraZeneca PLC - ADR ) ) Automatic Data Processing, Inc. ) ) Baxter International, Inc. ) ) Cardinal Health, Inc. ) ) Cia de Bebidas das Americas - ADR ) ) Dean Foods Co.* ) ) DENTSPLY International, Inc. ) ) Fresh Del Monte Produce, Inc. ) ) FTI Consulting, Inc.* ) ) Gartner, Inc.* ) ) Hormel Foods Corp. ) ) Hospira, Inc.* ) ) Mondelez International, Inc. - Class A ) ) Monster Beverage Corp.* ) ) Novo Nordisk A/S - ADR ) ) Post Holdings, Inc.* ) ) Quest Diagnostics, Inc. ) ) Reynolds American, Inc. ) ) Scotts Miracle-Gro Co. - Class A ) ) Team, Inc.* ) ) Valeant Pharmaceuticals International, Inc.* ) ) Zacks Market Neutral Fund SCHEDULE OF INVESTMENTS – Continued As of August 31, 2013 (Unaudited) Number of Shares Value SECURITIES SOLD SHORT (Continued) COMMON STOCKS (Continued) FINANCIAL – 2.9% ) Banco Santander SA - ADR $ ) ) RenaissanceRe Holdings Ltd. ) ) INDUSTRIAL – 19.3% ) Albany International Corp. - Class A ) ) Canadian National Railway Co. ) ) CLARCOR, Inc. ) ) Colfax Corp.* ) ) CSX Corp. ) ) Donaldson Co., Inc. ) ) Eaton Corp. PLC ) ) EMCOR Group, Inc. ) ) Forward Air Corp. ) ) General Dynamics Corp. ) ) Jabil Circuit, Inc. ) ) Landstar System, Inc. ) ) Molex, Inc. ) ) Rockwell Collins, Inc. ) ) Silgan Holdings, Inc. ) ) Simpson Manufacturing Co., Inc. ) ) Tetra Tech, Inc.* ) ) TECHNOLOGY – 8.9% ) Accenture PLC - Class A ) ) Concur Technologies, Inc.* ) ) Fairchild Semiconductor International, Inc.* ) ) Hittite Microwave Corp.* ) ) Infosys Ltd. - ADR ) ) Oracle Corp. ) ) SAP A.G. - ADR ) ) Taiwan Semiconductor Manufacturing Co., Ltd. - ADR ) ) UTILITIES – 1.2% ) Exelon Corp. ) TOTAL COMMON STOCKS (Proceeds $17,675,019) ) EXCHANGE-TRADED FUNDS – 3.2% ) Materials Select Sector SPDR Fund ) ) SPDR S&P rust ) Zacks Market Neutral Fund SCHEDULE OF INVESTMENTS – Continued As of August 31, 2013 (Unaudited) Number of Shares Value SECURITIES SOLD SHORT (Continued) EXCHANGE-TRADED FUNDS (Continued) ) SPDR S&P Metals & Mining ETF $ ) TOTAL EXCHANGE-TRADED FUNDS (Proceeds $663,453) ) TOTAL SECURITIES SOLD SHORT (Proceeds $18,338,472) $ ) ADR – American Depository Receipt PLC – Public Limited Company REIT – Real Estate Investment Trust * Non-income producing security. 1 All or a portion of this security is segregated as collateral for securities sold short. 2 The rate is the annualized seven-day yield at period end. See accompanying Notes to Schedules of Investments Zacks Small-Cap Core Fund SCHEDULE OF INVESTMENTS As of August 31, 2013 (Unaudited) Number of Shares Value COMMON STOCKS – 98.9% BASIC MATERIALS – 1.9% KapStone Paper and Packaging Corp. $ Shiloh Industries, Inc. COMMUNICATIONS – 4.7% eGain Corp.* ePlus, Inc. Global Sources Ltd.* LIN Media LLC - Class A* Perficient, Inc.* Symmetricom, Inc.* CONSUMER, CYCLICAL – 15.3% Culp, Inc. Federal-Mogul Corp.* Flexsteel Industries, Inc. Jack in the Box, Inc.* Johnson Outdoors, Inc. - Class A* Kimball International, Inc. - Class B Kirkland's, Inc.* Libbey, Inc.* Modine Manufacturing Co.* Monarch Casino & Resort, Inc.* Multimedia Games Holding Co., Inc.* Papa John's International, Inc.* PC Connection, Inc. Ruth's Hospitality Group, Inc. Stein Mart, Inc. UniFirst Corp. CONSUMER, NON-CYCLICAL – 17.2% AMN Healthcare Services, Inc.* Cantel Medical Corp. Corporate Executive Board Co. CryoLife, Inc. Electro Rent Corp. Huron Consulting Group, Inc.* Inter Parfums, Inc. J&J Snack Foods Corp. Korn/Ferry International* Lannett Co., Inc.* National Healthcare Corp. Navigant Consulting, Inc.* Zacks Small-Cap Core Fund SCHEDULE OF INVESTMENTS – Continued As of August 31, 2013 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) CONSUMER, NON-CYCLICAL (Continued) Omega Protein Corp.* $ Prestige Brands Holdings, Inc.* Spartan Stores, Inc. Triple-S Management Corp. - Class B* Utah Medical Products, Inc. ENERGY – 0.4% Natural Gas Services Group, Inc.* FINANCIAL – 19.2% Baldwin & Lyons, Inc. - Class B Center Bancorp, Inc. Credit Acceptance Corp.* EMC Insurance Group, Inc. FBL Financial Group, Inc. - Class A Fidelity Southern Corp. Financial Institutions, Inc. First Defiance Financial Corp. Global Indemnity PLC* JMP Group, Inc. Lakeland Financial Corp. MarketAxess Holdings, Inc. Navigators Group, Inc.* OceanFirst Financial Corp. Pzena Investment Management, Inc. - Class A Safety Insurance Group, Inc. Saul Centers, Inc. - REIT Sierra Bancorp State Auto Financial Corp. West Bancorporation, Inc. INDUSTRIAL – 23.0% Alamo Group, Inc. AMERCO Ceco Environmental Corp. Chase Corp. Columbus McKinnon Corp.* DXP Enterprises, Inc.* Dycom Industries, Inc.* Electro Scientific Industries, Inc. Federal Signal Corp.* Graphic Packaging Holding Co.* Hyster-Yale Materials Handling, Inc. Zacks Small-Cap Core Fund SCHEDULE OF INVESTMENTS – Continued As of August 31, 2013 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) INDUSTRIAL (Continued) Insteel Industries, Inc. $ Marten Transport Ltd. Myers Industries, Inc. Park-Ohio Holdings Corp.* PGT, Inc.* Powell Industries, Inc.* Rexnord Corp.* Stoneridge, Inc.* U.S. Ecology, Inc. Universal Truckload Services, Inc. TECHNOLOGY – 11.5% Aeroflex Holding Corp.* DSP Group, Inc.* Electronics For Imaging, Inc.* Exar Corp.* FormFactor, Inc.* Geeknet, Inc.* Mentor Graphics Corp. PDF Solutions, Inc.* Pegasystems, Inc. Pericom Semiconductor Corp.* SS&C Technologies Holdings, Inc.* Supertex, Inc. Syntel, Inc. Virtusa Corp.* UTILITIES – 5.7% IDACORP, Inc. NorthWestern Corp. Pike Electric Corp. Southwest Gas Corp. UNS Energy Corp. TOTAL COMMON STOCKS (Cost $24,556,252) Zacks Small-Cap Core Fund SCHEDULE OF INVESTMENTS – Continued As of August 31, 2013 (Unaudited) Principal Amount Value SHORT-TERM INVESTMENTS – 4.3% $ UMB Money Market Fiduciary, 0.01%1 $ TOTAL SHORT-TERM INVESTMENTS (Cost $1,099,383) TOTAL INVESTMENTS – 103.2% (Cost $25,655,635) Liabilities in Excess of Other Assets – (3.2)% ) TOTAL NET ASSETS – 100.0% $ PLC – Public Limited Company REIT – Real Estate Investment Trust * Non-income producing security. 1 The rate is the annualized seven-day yield at period end. See accompanying Notes to Schedules of Investments Zacks Funds NOTES TO SCHEDULE OF INVESTMENTS August 31, 2013 (Unaudited) Note 1 – Organization Zacks All-Cap Core Fund (formerly known as Zacks Multi-Cap Opportunities Fund), Zacks Market Neutral Fundand Zacks Small-Cap Core Fund (each a “Fund” and collectively the ‘‘Funds’’) are organized as a diversified series of Investment Manager Series Trust (formerly, Claymore Trust), a Delaware statutory trust (the “Trust”) which is registered as an open-end management investment company under the Investment Company Act of 1940, as amended (the “1940 Act”). Zacks All-Cap Core Fund’s primary investment objective is to provide capital appreciation and, to a lesser extent, income through dividends. The Fund will invest primarily in a diversified portfolio of equity securities.The Fund commenced investment operations on December 5, 2005, with two classes of shares, Class A and Class C. Zacks Market Neutral Fund’s primary investment objective is to generate positive returns inboth rising and falling equity markets. The Fund will simultaneously invest in long and short equity positions to minimize portfolio exposure to general equity market risk.The Fund commenced investment operations on July 24, 2008, with two classes of shares, Class A and Class C. Zacks Small-Cap Core Fund’s primary investment objective is to provide capital appreciation.The Fund will invest primarily in a diversified portfolio of equity securities.The Fund commenced investment operations on June 30, 2011. With regards to the Zacks All-Cap Core Fund and Zacks Market Neutral Fund, the shares of each class represent an interest in the same portfolio of investments of the Fund and have equal rights as to voting, redemptions, dividends and liquidation, subject to the approval of the Trustees. Income, expenses (other than expenses attributable to a specific class) and realized and unrealized gains and losses on investments are allocated to each class of shares in proportion to their relative shares outstanding. Shareholders of a class that bears distribution and service expenses under the terms of a distribution plan have exclusive voting rights to that distribution plan. Note 2 – Accounting Policies The following is a summary of significant accounting policies consistently followed by the Funds in the preparation of its financial statements.The preparation of financial statements in conformity with accounting principlesgenerally accepted in the United States of America (“GAAP”) requires management to make estimates and assumptions that affect the reported amounts and disclosures in the financial statements.Actual results could differ from these estimates. (a) Valuation of Investments The Funds value equity securities at the last reported sale price on the principal exchange or in the principal over the counter (“OTC”) market in which such securities are traded, as of the close of regular trading on the NYSE on the day the securities are being valued or, if there are no sales, at the mean between the last available bid and asked prices on that day.Securities traded on the NASDAQ Global Market, the NASDAQ Global Select Market and the NASDAQ Capital Market are valued at the NASDAQ Official Closing Price (“NOCP”), which may not necessarily represent the last sale price.Debt securities are valued at the mean between the last available bid and asked prices for such securities, or if such prices are not available, at prices for securities of comparable maturity, quality and type.All other types of securities, including restricted securities and securities for which market quotations are not readily available, are valued at fair value as determined in accordance with procedures established in good faith by the Board of Trustees.Short-term securities with remaining maturities of sixty days or less are valued at amortized cost, which approximates market value. Zacks Funds NOTES TO SCHEDULE OF INVESTMENTS – Continued August 31, 2013 (Unaudited) A Fund’s assets are valued at their fair market value.If a market quotation is not readily available for a portfolio security, the security will be valued at fair value (the amount which the Fund might reasonably expect to receive for the security upon its current sale) as determined in good faith by the Fund’s advisor, subject to review and approval by the Valuation Committee, pursuant to procedures adopted by the Board of Trustees.The actions of the Valuation Committee are subsequently reviewed by the Board at its next regularly scheduled board meeting.The Valuation Committee meets as needed.The Valuation Committee is comprised of all the Trustees but action may be taken by any one of the Trustees. (b) Short Sales The Zacks Market Neutral Fund may engage in short sales that are “uncovered”.Uncovered short sales are transactions under which a Fund sells a security it does not own.To complete such a transaction, the Fund must borrow the security to make delivery to the buyer.The Fund then is obligated to replace the security borrowed by purchasing the security at the market price at the time of replacement.The price at such time may be more or less than the price at which the security was sold by the Fund.Until the security is replaced, the Fund is required to pay the lender amounts equal to dividend or interest that accrue during the period of the loan which is recorded as an expense on the Statement of Operations.To borrow the security, the Fund also may be required to pay a premium, which would decrease proceeds of the security sold.The proceeds of the short sale will be retained by the broker, to the extent necessary to meet margin requirements, until the short position is closed out. A gain, limited to the price at which the Fund sells the security short, or a loss, potentially unlimited in size, will be recognized upon the closing of a short sale. Note 3 – Federal Income Taxes At August 31, 2013, gross unrealized appreciation and depreciation on investments owned by the Funds, based on cost for federal income tax purposes were as follows: All-Cap Core Fund Market Neutral Fund Small-Cap Core Fund Cost of investments $ $ $ Gross unrealized appreciation $ $ $ Gross unrealized depreciation ) ) ) Net unrealized appreciation on investments $ $ $ The difference between cost amounts for financial statement and federal income tax purposes is due primarily to timing differences in recognizing certain gains and losses in security transactions. Note 4 – Fair Value Measurements and Disclosure Fair Value Measurements and Disclosures defines fair value, establishes a framework for measuring fair value in accordance with GAAP, and expands disclosure about fair value measurements.It also provides guidance on determining when there has been a significant decrease in the volume and level of activity for an asset or liability, when a transaction is not orderly, and how that information must be incorporated into a fair value measurement. Under Fair Value Measurements and Disclosures, various inputs are used in determining the value of the Fund’s investments.These inputs are summarized into three broad Levels as described below: Zacks Funds NOTES TO SCHEDULE OF INVESTMENTS – Continued August 31, 2013 (Unaudited) · Level 1 – Unadjusted quoted prices in active markets for identical assets or liabilities that a Fund has the ability to access. · Level 2 – Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly.These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. · Level 3 – Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available; representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The availability of observable inputs can vary from security to security and is affected by a wide variety of factors, including, for example, the type of security, whether the security is new and not yet established in the marketplace, the liquidity of markets, and other characteristics particular to the security. To the extent that valuation is based on models or inputs that are less observable or unobservable in the market, the determination of fair value requires more judgment. Accordingly, the degree of judgment exercised in determining fair value is greatest for instruments categorized in Level 3. The inputs used to measure fair value may fall into different Levels of the fair value hierarchy. In such cases, for disclosure purposes, the Level in the fair value hierarchy within which the fair value measurement falls in its entirety, is determined based on the lowest Level input that is significant to the fair value measurement in its entirety. In addition, the Funds have adopted Accounting Standards Update No. 2011-04 Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRSs which amends Fair Value Measurements and Disclosures to establish common requirements for measuring fair value and for disclosing information about fair value measurements in accordance with U.S. GAAP and International Financial Reporting Standards. Enhanced disclosure is required to detail any transfers in to and out of Level 1 and Level 2 measurements and Level 2 and Level 3 measurements and the reasons for the transfers. The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities. The following is a summary of the inputs used, as of August 31, 2013, in valuing the Funds' assets carried at fair value: All-Cap Core Fund Level 1 Level 2* Level 3* Total Investments Common Stocks1 $ $
